Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 08, 2022

The Court of Appeals hereby passes the following order:

A23A0102. ERIC KENDRICK v. THE STATE.

      The Appellant in the above-styled case has filed a motion entitled Motion To
Withdraw Appeal. Upon consideration and review, pursuant to Court Rule 41(g)(2),
said motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/08/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.